NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10441

                Plaintiff-Appellee,             D.C. No. 1:17-cr-00515-LEK-1

 v.

KATHY FUNTILA, AKA Kathy Retter,                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Kathy Funtila appeals pro se from the district court’s order denying her

second motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We

have jurisdiction under 28 U.S.C. § 1291, and we vacate and remand.

      With respect to Funtila’s first motion for compassionate release, the district



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
court concluded that (1) Funtila had failed to exhaust her administrative remedies,

but that her failure to exhaust was excused because exhaustion would have been

futile, and (2) Funtila had not shown extraordinary and compelling reasons for

compassionate release under U.S.S.G. § 1B1.13. The court denied Funtila’s

second compassionate release motion, which it described as “almost identical to

her first motion,” because she had again failed to provide any extraordinary and

compelling reasons.

      After the district court issued its orders, we decided United States v. Keller,

2 F.4th 1278 (9th Cir. 2021) and United States v. Aruda, 993 F.3d 799 (9th Cir.

2021). Because the district court did not have the benefit of these decisions when

it reviewed Funtila’s motions, we vacate the district court’s orders and remand for

the district court to reassess Funtila’s motion under the standards set forth in those

opinions.

      We offer no view of the merits of Funtila’s request for compassionate

release.

      VACATED and REMANDED.




                                           2                                    20-10441